Douglas, J.,
concurring. I concur in the judgment of the majority, and, in particular, in the majority’s finding that the employees of the Youngstown Board of Health are members of the bargaining unit covered by the collective bargaining agreement between Youngstown and AFSCME. However, I write separately because if this is so, and it is, then the sanitarians are subject to the grievance and arbitration procedures set forth in the collective bargaining agreement and, accordingly, mandamus would not be available to them. I believe the majority, to be consistent with its finding of bargaining-unit membership, should have denied mandamus relief.
Stratton, J., concurs in the foregoing concurring opinion.